Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with David Tener on 04/02/21.
4.	The application has been amended as follows: 

Claim 1. 	A method for eliminating neutrons from fusion reactor, said method comprising: 
providing a reactor comprising a reactor space, a neutron elimination device and a thermalization device; 
providing a fuel in the reactor; 
conducting the nuclear reactions within the reactor space, wherein the nuclear reactions generate free neutrons; 
reducing energy of at least some of the free neutrons by elastic collisions as the neutrons pass through a thermalization liquid in the thermalization device to provide moderated neutrons; and
reacting the moderated neutrons with tin of the neutron elimination device to transform tin nuclei of the tin by neutron capture into stable nuclei with a higher atomic weight than tin,


Claim 3. 	The method according to claim 1, wherein the reactor is a laser-driven nuclear fusion reactor operating with hydrogen and boron isotope 11 and wherein the conducting the nuclear reactions within the reactor space comprises generating the reacting the moderated neutrons with tin at least partially eliminates the free neutrons generated by the reaction of alpha particles with boron isotope 11

Claim 11. 	The method according to claim 1, wherein the reactor further comprises an outer wall including a shielding layer, and the method further comprises preventing development of a neutron density in the outer wall 

Claim 22. 	A method for eliminating neutrons from fusion reactor, said method comprising: 
providing a reactor comprising a reactor space, a neutron elimination device and a thermalization device; 
providing a fuel in the reactor; 
conducting the nuclear reactions within the reactor space, wherein the nuclear reactions generate free neutrons; 
reducing energy of at least some of the free neutrons by elastic collisions as the neutrons pass through a thermalization liquid in the thermalization device to provide moderated neutrons; and

wherein the thermalization liquid is additionally used as a heat exchanger for transferring energy generated during operation of the reactor.


Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 12-20 directed to an invention non-elected with traverse in the reply filed on 09/02/20. Accordingly, claims 12-20 are cancelled.

Drawings/Specification
6.	The substitute drawings and specification received on 03/19/21.  These changes are accepted.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: there is no teaching, suggestion, or motivation to modify the combined thermalization/neutron absorbing liquid in the first wall of the fusion reactor of Latkowski as claimed. 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646